Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-2, 4-9 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Jeremy J. Justice on 12/09/2021.
During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently amended) A slip angle estimation device for a vehicle comprises:
an imaging device for capturing a plurality of images an image of at least one of the front and the rear of the vehicle, the imaging device includes a lens and an imaging sensor; and 
plurality of images captured by the imaging device and based on a ratio of the horizontal distance at the imaging sensor to a distance between the lens and the imaging sensor, and 
the control unit is configured to determine a plurality of tracking points for a plurality of captured objects,
 determine a plurality of optical flows for the plurality of tracking points based on two images of the plurality of images captured at predetermined elapsed time intervals,
determine a vanishing point based on intersections of the plurality of optical flows, and
calculate a slip angle of the vehicle based on a horizontal distance between a center of the images and the vanishing point.

2. (Currently amended) The slip angle estimation device for a vehicle according to claim 1, wherein the control unit is configured to store a first reference frame centered on the center of the plurality of images and a second reference frame surrounding the first reference frame, and determine a plurality of characteristic points of the objects located in a tracking point determination area between the first and second reference frames as tracking points.

3. (Canceled)
4. (Original) The slip angle estimation device for a vehicle according to claim 1, wherein the control unit is configured to determine a plurality of intersections and determine a vanishing point based on intersections having the highest matching rate among the plurality of intersections.
5. (Original) The slip angle estimation device for a vehicle according to claim 1, wherein the control unit includes a slip angle calculation device configured to calculate a slip angle of the vehicle based on motion state quantities of the vehicle, and is configured not to calculate a slip angle of the vehicle based on the horizontal distance when a number of determined tracking points is less than a reference number and to calculate a slip angle of the vehicle by the slip angle calculation device.

7. (Original) The slip angle estimation device for a vehicle according to claim 1, wherein the control unit is configured to variably set a predetermined elapsed time according to a vehicle speed so that the predetermined elapsed time becomes shorter as the vehicle speed increases.

8. (Currently amended) A spin control device for a vehicle comprising:
a slip angle estimation device for a vehicle comprises:
an imaging device for capturing a plurality of images 
a control unit configured to calculate a slip angle of the vehicle based on information of the plurality of images captured by the imaging device, and the control unit is configured to determine a plurality of tracking points for a plurality of captured objects, determine a plurality of optical flows for the plurality of tracking points based on two images of the plurality of images captured at predetermined elapsed time intervals, determine a vanishing point based on intersections of the plurality of optical flows, and calculate a slip angle of the vehicle based on a horizontal distance between a center of the images and the vanishing point, 
wherein the control unit includes a slip angle calculation device configured to calculate a slip angle of the vehicle based on motion state quantities of the vehicle, and is configured not to calculate a slip angle of the vehicle based on the horizontal distance when a number of determined tracking points is less than a reference number and to calculate a slip angle of the vehicle by the slip angle calculation device, and 


9. (Currently amended) A spin control device for a vehicle comprising: 
a slip angle estimation device for a vehicle comprises: 
an imaging device for capturing a plurality of images 
a control unit configured to calculate a slip angle of the vehicle based on information of the plurality of images captured by the imaging device, and the control unit is configured to determine a plurality of tracking points for a plurality of captured objects, determine a plurality of optical flows for the plurality of tracking points based on two images of the plurality of images captured at predetermined elapsed time intervals, determine a vanishing point based on intersections of the plurality of optical flows, and calculate a slip angle of the vehicle based on a horizontal distance between a center of the images and the vanishing point, 
wherein the control unit is configured to determine a plurality of intersections and determine a vanishing point based on intersections having the highest matching rate among the plurality of intersections, wherein the control unit includes a slip angle calculation device configured to calculate a slip angle of the vehicle based on motion state quantities of the vehicle, and is configured not to calculate a slip angle of the vehicle based on the horizontal distance when the highest match rate is less than a reference match rate and to calculate a slip angle of the vehicle by the slip angle calculation device, and


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 11/19/2021 (Pages 6-8 and 9 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663